Mason, J.,
delivered the opinion of this court.
The facts and circumstances of this case are fully and explicitly set out by the chancellor in his opinion. We have examined that opinion attentively, and while we do not deem it necessary to affirm all its legal propositions, yet we can find no reasons for reversing the decree which is based upon it.
We concur with the chancellor, that the plea of limitations is a conclusive bar to a recovery in the present case.
In addition to his views we will remark, that there can be no valid reason assigned why the legal representatives of Gibbons could not have recovered this money, if any had been due, from Sehwartze and McDonald, as personalty, in an action at law. If this be true, clearly limitations would be a bar to a recovery, in the present suit, at this late day.
If the title of Sehwartze and McDonald was not an absolute title to the property conveyed to them by Corry, they *383could only have held it in the character of mortgagees, to secure the amount they had paid for Gibbons on his original purchase. But this is not a bill for pursuing mortgaged premises, which could only be reached through a court of equity. Long before the institution of this suit the premises had been converted into money, and the excess, which is now claimed over and above the debt due the defendants, and for the recovery of which these proceedings have been instituted, could, without difficulty, have been reached by an action at law, either for money had and received, or a special action on the case. 11 Gill and John., 443, Oliver vs. Palmer and Hamilton.
Indeed, under the authority just cited, and more especially under the case of Adair vs. Winchester, 7 Gill and John., 118, it is at least doubtful whether a court of equity would have any jurisdiction in a case like the present. The demand here is in the nature of a claim for a specific sum of money, which, upon an implied contract, the defendants held for the use of Gibbons. While the court, in the case last cited, say, that a court of equity exercises exclusive jurisdiction in most matters of trust and confidence, yet there are other quasi trusts which are cognizable in a court of law, as for example, “deposites, and all manner of bailments, and especially that implied contract so highly beneficial and useful, of having undertook to account for money received to another’s use, which is the ground of an action on the case.”
And it is clear, that in all cases of concurrent jurisdiction at law and in equity, (supposing this to be such a case,) the statute of limitations is equally obligatory in each court. Dugan vs. Gittings, 3 Gill, 161. And for the general rule in regard to limitations in equity, we refer especially to this case as containing the true doctrine upon the subject. In the case of Dugan vs. Gittings, our Court of Appeals refer approvingly to the case of Demarest vs. Winkoop, 3 John. Ch. Rep., 129, and adopts the doctrines on this subject therein announced. Chancellor Kent, in that case, repudiates the case of Lamar vs. Jones, 3 H. & McH., 328, and, as tb« principles of Derma*384rest vs. Winkoop, have been adopted in Dugan vs. Gittings, we maj regard the case of Lamar vs. Jones, as- overruled by this court.

Decree affirmed.-